Opinion by
Judge Hines :
This was a proceeding to enforce a lien for the purchase money for land. The court below gave judgment on one of the notes for $195.65 and decreed a sale of the land to satisfy the judgment.
It is complained on appeal that it was error to adjudge that there was a lien as against appellant who had purchased the land at decretal sale without notice of the existence of such a lien, and further that the court erred in finding appellee to be the owner of the note. The evidence shows that the note on which judgment was rendered was a renewal of a part of the one of the purchase-*750money notes, and the deed exhibited shows the amount of the deferred payments, without any release of lien, which was sufficient notice to appellant that the purchase price had not been paid.

I. A. Brent, for appellant.

As to the question of the ownership of the note it appears to us that nothing more can be said than that the evidence conclusively shows the ownership to> be in appellee. It is also complained that the court gave judgment for ten per centum interest when the original purchase-money notes bore only six per cent. The judgment gives only six per cent.
Judgment affirmed.
Judge Lewis not sitting.